Exhibit 10.2

 

 

FIRST AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "First Amendment") is made as of July 22, 2014 by and among
HIGHMARK INVESTORS, LLC, a Tennessee limited liability company (“Seller”) and
REVEN HOUSING TENNESSEE, LLC, a Delaware limited liability company (“Buyer”) as
assignee of REVEN HOUSING REIT, INC., a Maryland corporation, with reference to
the following recitals:

 

RECITALS

 

A.           Seller and Reven Housing REIT, Inc., a Maryland corporation
(“Original Buyer”) entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement dated June 5, 2014 (“Agreement”) pursuant to which
Seller agreed to sell and Original Buyer agreed to purchase from Seller,
fourteen (14) single family homes in the city of Memphis, Tennessee
(collectively, the “Property”).

 

B.           Seller and Buyer have agreed to amend the Agreement to delay the
purchase of four (4) homes, assign Original Buyer’s interest in the Agreement to
Buyer, to provide notice of Buyer’s intent to Close, and to list the repairs
covered by the Purchase Price Holdback.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1.          Definitions. All initially-capitalized terms used in this First
Amendment without definition shall have the meanings given such terms in the
Agreement.

 

2.          Buyer’s Intent to Close. Pursuant to Section 7 of the Agreement, and
subject to the terms of this First Amendment, Buyer hereby notifies Seller of
Buyer’s election to purchase the Property. Buyer’s Deposit shall be
non-refundable to Buyer except in the event of a Default by Seller or breach of
the Agreement by Seller.

 

3.          Assignment. Pursuant to Agreement Section 22(g), Original Buyer
hereby assigns its interest in the Agreement to Buyer.

 

4.          Exhibit A. Exhibit A attached to the Agreement is hereby deleted in
its entirety and is replaced with the document attached hereto as Exhibit A.

 

1

 

 

5.          Delayed Purchase. The properties identified as 3483 McKenzie, 6860
Rockingham, 2882 Cottonwood, and 3708 Crosswood on Exhibit A attached hereto
(collectively, the “Delayed Homes”) will not be part of the Closing and may
instead be purchased by Buyer if Seller provides Buyer with back-up
documentation reasonably acceptable to Buyer showing that the lessee in the
Delayed Home has become current on rent. In the event that a Delayed Home
becomes vacant and subject to Section 6 below, Buyer shall instruct Escrow
Holder to release funds equal to the Assigned Home Value for each of the Delayed
Homes listed on Exhibit A attached hereto which Buyer deems to have been leased
according to the following criteria: (i) Seller has received a security deposit
of at least one (1) month’s rent, (ii) a tenant has signed a lease agreement
with a move-in date not more than fifteen (15) days from the date of such lease
agreement, (iii) the monthly rental for each home is not less than the minimum
monthly rental listed for such home in Exhibit A, and (iv) the home is occupied
by such lessee. Seller shall provide sufficient back-up documentation reasonably
satisfactory to Buyer to demonstrate that such conditions have been satisfied.
Accordingly, the sum of Two Hundred Twenty Nine Thousand and 00/100 Dollars
($229,000.00) from the Purchase Price (the “Delayed Home Holdback”) shall be
held by the Escrow Holder as described in this Section. Buyer shall instruct
Escrow Holder to release funds equal to the Delayed Home Holdback if the Delayed
Home’s lessee is brought current on rent or a new lease is signed within the
time period referenced in Section 6 below.

 

6.          Delayed Purchase Outside Date. Seller shall have thirty (30) days
from the date of this First Amendment to bring the Delayed Home’s lessee current
on rent as described in Section 5 above or sixty (60) days from the date of this
First Amendment to lease up the Delayed Homes as described in Section 5 above.
If upon the expiration of such thirty (30) or sixty (60) day period Seller has
failed to bring the Delayed Home’s lessee current on rent or lease up a Delayed
Home as described in Section 5 above, Buyer shall have the option to purchase
the Delayed Home at the Delayed Home Holdback price by giving Seller written
notice of Buyer’s intent to purchase such homes not later than five (5) days
after the expiration of such thirty (30) or sixty (60) day period. If Buyer does
not give Seller such notice as described herein, Escrow Holder shall return to
Buyer all of Buyer’s Delayed Home Holdback funds in Escrow Holder’s custody at
that time, Buyer shall be relieved of its obligation to purchase the Delayed
Home, and Buyer and Seller shall be relieved of all obligations to each other,
except for such obligations which expressly survive the Agreement and the First
Amendment.

 

7.          Escrow Repair Holdback. The Purchase Price Escrow Repair Holdback
amount of Forty Three Thousand and 00/100 Dollars ($43,000.00) shall be withheld
by the Escrow Holder until such time as Seller has completed all repairs to the
homes identified in the attached Exhibit I (the “Holdback Repairs”) to Buyer’s
reasonable satisfaction. Such Holdback Repairs shall be completed by Seller, at
Seller’s sole cost and expense, not later than thirty (30) days after Closing
(the “Holdback Repair Period”). Seller shall provide to Buyer invoices and
related back-up documentation reasonably acceptable to Buyer pertaining to all
Holdback Repairs, as well as photographs reasonably acceptable to Buyer
depicting each and every item to be repaired before such repair has begun and
after such repair has been completed. Purchase Price Holdback funds shall remain
held by the Escrow Holder until Holdback Repairs are completed to Buyer’s
reasonable satisfaction. Upon the end of the Holdback Repair Period or sooner
upon Buyer’s election, Buyer shall review the status of the Holdback Repairs
and, if any repairs have been completed to Buyer’s reasonable satisfaction,
Buyer shall at that time instruct the Escrow Holder to release funds pertaining
to such completed repairs as listed in Exhibit I to this First Amendment. If
after Buyer’s review of the Holdback Repairs Buyer determines that all of the
Holdback Repairs have been completed during the Holdback Repair Period, any
Purchase Price Escrow Repair Holdback funds remaining in Escrow Holder’s custody
shall be released to Seller.

 

2

 

 

8.          Governing Law. This First Amendment shall be governed by the laws of
the State of Tennessee.

 

9.          Full Force and Effect. Except as modified herein, Buyer and Seller
agree and affirm that the Agreement remains in full force and effect.

 

10.         Counterparts. This First Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this First Amendment shall constitute an original for
all purposes.

 

11.         Miscellaneous. This First Amendment, together with the Agreement,
sets forth the entire agreement between the parties with respect to the subject
matter set forth herein and therein and may not be modified, amended or altered
except by subsequent written agreement between the parties. In case of any
inconsistency between the provisions of the First Amendment and the Agreement,
the provisions of this First Amendment shall govern and control. This First
Amendment shall be binding upon and shall inure to the benefit of Buyer and
Seller and their respective successors and assigns, if any.

 

[Remainder of this page deliberately left blank]

 

3

 

 

IN WITNESS WHEREOF, Buyer and Seller have caused this First Amendment to be duly
executed on their behalfs as of the day and year first stated above.

 

  SELLER       HIGHMARK INVESTORS, LLC, a Tennessee limited liability company  
      By: /s/ Jeffrey King   Name: Jeffrey King   Its: Member         BUYER    
  REVEN HOUSING TENNESSEE, LLC, a Delaware limited liability company         By:
/s/ Thad Meyer     Thad Meyer     Chief Financial Officer         ORIGINAL BUYER
      Reven HOUSING REIT, INC., a Maryland corporation         By: Thad Meyer  
  Thad Meyer     Chief Financial Officer

 



4

 

